DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.    	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims


Instant application is CON of 12/207,086 (U.S. Patent No. 8,473,335 B2), 13/911,653 (U.S. Patent No. 10,187,453 B2), and 16/213,798 (U.S. Patent No. 11,102,274 B2). Claims 21-40 are presented for examination. Examiner has established double patenting and  § 112 rejections for claims 21-40 in the instant Office action. 

Examiner’s Remarks



Patent Eligibility under § 101: Instant claims 21-40 are patent eligible under § 101 because following limitations found in independent claims 21, 30, and 38, integrate an abstract idea into a practical solution: “[R]eceiving an indication from the user device that the second geographic boundary is adjusted to a third geographic boundary; determining one or more geocoded web content items corresponding to one or more of the first geographic boundary, the second geographic boundary, and the third geographic boundary; based on an analysis of the one or more location tags, determining a hierarchical order of the one or more geocoded web content items; and transmitting the one or more geocoded web content items to the user device for display in the determined hierarchical order.” 

Prior Art under § 102/§ 103: The prior art reference Naidoo (6,629,136 B1) teaches generally a method, a system, and a non-transitory computer-readable storage medium for providing geocoded web content for display on user devices. The prior art alone and in combination with other references, however, fails to teach the following ordered steps: “[R]eceiving an indication from the user device that the second geographic boundary is adjusted to a third geographic boundary; determining one or more geocoded web content items corresponding to one or more of the first geographic boundary, the second geographic boundary, and the third geographic boundary; based on an analysis of the one or more location tags, determining a hierarchical order of the one or more geocoded web content items; and transmitting the one or more geocoded web content items to the user device for display in the determined hierarchical order.” These limitations appear in the independent claims 21, 30, and 38. 

Double Patenting





The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,473,335 B2, over claims 1-16 of U.S. Patent No. 10,187,453 B2, and over claims 1-20 of U.S. Patent No. 11,102,274 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Rejections - 35 USC § 112









The following is a quotation of the second paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 21-40 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Independent claim 21 recites a limitation “the following operations” in “the method comprising the following operations performed by at least one processor.” There is an insufficient antecedent basis for this limitation in the claim 21. Dependent claims 22-29 are rejected under § 112, second paragraph, based on their dependency. 

Independent claims 21, 30, and 38, recite a limitation “the one or more location tags” in “based on an analysis of the one or more location tags.” There is insufficient antecedent basis for this limitation in the claims 21, 30, and 38. Dependent claims 22-29, 31-37, and 39-40 are rejected under § 112, second paragraph, based on their dependency.

Dependent claims 22, 31, and 39, recite a limitation “the latitude and longitude coordinates.” There is insufficient antecedent basis for this limitation in the claims 21, 22, 30, 31, 38, and 39.

Dependent claims 25 and 34 recite a limitation “the latitude and longitude coordinates.” There is insufficient antecedent basis for this limitation in the claims 21, 23, 25, 30, 32, and 34.

Conclusion











The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dorfman (2007/0136259 A1) discloses: “[0014] . . . The method associates a geographic location with the address and defines a boundary surrounding the geographic location associated with the address.”













Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691